

	

		II

		109th CONGRESS

		1st Session

		S. 2002

		IN THE SENATE OF THE UNITED STATES

		

			November 14, 2005

			Mr. Durbin (for himself,

			 Mr. Akaka, and Mr. Schumer) introduced the following bill; which

			 was read twice and referred to the Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To provide better protection against bovine spongiform

		  encephalopathy and other prion diseases.

	

	

		1.Short

			 titleThis Act may be cited as

			 the BSE and Other Prion Disease

			 Prevention and Public Health Protection Act.

		2.DefinitionsIn this Act:

			(1)BSEThe

			 term BSE means bovine spongiform encephalopathy.

			(2)Covered

			 article

				(A)In

			 generalThe term covered article means—

					(i)food or feed for

			 a human or animal;

					(ii)a

			 food or nutritional supplement;

					(iii)a

			 medicine;

					(iv)a

			 pituitary-derived hormone;

					(v)transplant

			 material;

					(vi)a

			 fertilizer derived from animals;

					(vii)a

			 cosmetic; and

					(viii)any other

			 article of a kind that is ordinarily ingested, implanted, or otherwise taken

			 into a human or animal.

					(B)ExclusionsThe

			 term covered article does not include—

					(i)an

			 unprocessed agricultural commodity that is readily identifiable as nonanimal in

			 origin, such as a vegetable, grain, or nut;

					(ii)an

			 article described in subparagraph (A) that, based on compelling scientific

			 evidence, the Secretary determines does not pose a risk of transmitting prion

			 disease; or

					(iii)an article

			 regulated by the Secretary that, as determined by the Secretary—

						(I)poses a minimal

			 risk of carrying prion disease; and

						(II)is necessary to

			 protect animal health or public health.

						(3)CWDThe

			 term CWD means chronic wasting disease.

			(4)Prion

			 diseaseThe term prion disease means—

				(A)a transmissible

			 spongiform encephalopathy (including prion diseases that affect humans, cattle,

			 bison, sheep, goats, deer, elk, and mink); and

				(B)any related

			 disease, as determined by the Secretary in consultation with the Secretary of

			 Agriculture.

				(5)Specified risk

			 material

				(A)In

			 generalThe term specified risk material

			 means—

					(i)the

			 skull, brain, trigeminal ganglia, eyes, tonsils, spinal cord, vertebral column,

			 or dorsal root ganglia of—

						(I)cattle and bison

			 30 months of age and older; or

						(II)sheep, goats,

			 deer, and elk 12 months of age and older;

						(ii)the intestinal

			 tract of a ruminant of any age; or

					(iii)any other

			 material of a ruminant that may carry a prion disease, as determined by the

			 Secretary in consultation with the Secretary of Agriculture, based on

			 scientifically credible research.

					(B)ModificationThe

			 Secretary, in consultation with the Secretary of Agriculture, may modify the

			 definition of specified risk material based on scientifically credible

			 research.

				(6)SecretaryThe

			 term Secretary means the Secretary of Health and Human

			 Services.

			3.Protection of

			 borders

			(a)Prohibitions

				(1)Disclosure

			 requirementIt shall be unlawful for any person to import a

			 covered article—

					(A)in the case of a

			 covered article that contains animal-derived material, if the covered article

			 does not exhibit or contain, or is not otherwise accompanied by, a statement in

			 English that—

						(i)states that the

			 covered article contains animal-derived material;

						(ii)states the

			 common English name of the animal from which the material in the article is

			 derived; and

						(iii)if the animal

			 from which the material in the covered article is derived is a ruminant—

							(I)identifies the

			 country of origin of the ruminant; and

							(II)states whether

			 specified risk material from the ruminant is or may be part of the covered

			 article; or

							(B)in the case of a

			 covered article that does not contain animal-derived material, if the covered

			 article does not exhibit or contain, or is not otherwise accompanied by, a

			 statement in English that states that the covered article does not contain

			 animal-derived material.

					(2)Prohibition of

			 importationIt shall be unlawful for any person to import a

			 covered article described in section 2(2)(A) if, as determined by the Secretary

			 of Agriculture—

					(A)the article

			 contains animal-derived material from a ruminant that was in any country at a

			 time at which there was a risk of transmission of BSE in the country;

			 and

					(B)the country did

			 not meet the guidelines on BSE established in the World Organization for Animal

			 Health’s (OIE) Terrestrial Animal Health Code.

					(b)RegulationsNot

			 later than 1 year after the date of enactment of this Act, the Secretary, in

			 consultation with the Secretary of Agriculture, shall promulgate regulations

			 that establish standards for compliance with this section, including—

				(1)the manner of

			 disclosure that shall be considered to be in compliance with this

			 subsection;

				(2)any manner of

			 disclosure that shall be considered not to be in compliance with this

			 subsection; and

				(3)definitions of

			 the terms animal-derived material, country of origin,

			 and other terms used but not defined in this section.

				(c)Interim

			 guidanceUntil the date on which final regulations promulgated

			 under subsection (b) become effective, the Secretary shall provide guidance and

			 advice on general applicability of, and compliance with, this section.

			(d)EnforcementFor

			 the purposes of administering the customs laws of the United States, the

			 requirement to comply with subsection (a)(1) shall be treated as a requirement

			 to mark an article under section 304 of the Tariff Act of 1930 (19 U.S.C.

			 1304).

			4.Protection of

			 food and animal feed supplies and public health

			(a)Covered

			 articles

				(1)ProhibitionIt

			 shall be unlawful for any person to introduce into interstate or foreign

			 commerce a covered article if the covered article contains—

					(A)(i)specified risk material

			 from a ruminant; or

						(ii)any material from a ruminant that

			 was in any foreign country at a time at which there was a risk of transmission

			 of BSE in the country and the country did not meet the guidelines on BSE

			 established in the World Organization for Animal Health’s (OIE) Terrestrial

			 Animal Health Code, as determined by the Secretary of Agriculture; or

						(B)any material from

			 a ruminant exhibiting signs of a neurological disease.

					(2)ReportingThe

			 Secretary of Agriculture will make publicly available quarterly reports

			 containing the number of noncompliance reports relating to regulations on

			 specified risk materials and the reasons for noncompliance.

				(3)Punitive or

			 retaliatory actionIt shall be unlawful to take punitive or

			 retaliatory action against inspectors and other employees who report cases of

			 noncompliance.

				(4)Regulations

					(A)Secretary of

			 agricultureNot later than 1 year after the date of enactment of

			 this Act, the Secretary of Agriculture, in consultation with the Secretary,

			 shall promulgate regulations that establish standards for compliance with this

			 subsection, including—

						(i)requirements for

			 the disposal of dead and nonambulatory ruminants on a farm or ranch so that the

			 prion disease, if present in the animals, will not be recycled or expose other

			 animals;

						(ii)requirements for

			 the registration with the Food and Drug Administration of all renderers and all

			 persons that engage in the business of buying, selling, or transporting—

							(I)dead, dying,

			 disabled, or diseased livestock; or

							(II)parts of the

			 carcasses of livestock that die other than by slaughter;

							(iii)requirements

			 for the handling, transportation, and disposal of dead, dying, disabled, and

			 diseased livestock that are condemned on ante-mortem or post-mortem inspection

			 in accordance with any policy that is developed for the disposal of dead or

			 nonambulatory ruminants on the farm; and

						(iv)a

			 requirement that slaughterhouses institute best practices to prevent

			 contamination of material intended for human consumption with specified risk

			 material.

						(B)SecretaryNot

			 later than 1 year after the date of enactment of this Act, the Secretary, in

			 consultation with the Secretary of Agriculture, shall promulgate regulations

			 that establish standards for compliance with this subsection, including a

			 prohibition on the use of salvaged pet food, plate waste, poultry litter, and

			 blood and blood products in animal feed intended for food producing ruminants,

			 with an exemption for the use of blood and blood products in bovine

			 biologics.

					(b)Animal

			 feed

				(1)Monitoring and

			 evaluationThe Secretary shall annually conduct a formal

			 evaluation of the implementation of section 589.2000 of title 21, Code of

			 Federal Regulations (or a successor regulation), including an assessment of

			 coordination between the Food and Drug Administration, the Department of

			 Agriculture, and State agencies.

				(2)Registration of

			 businessesNot later than 1 year after the date of enactment of

			 this Act, the Secretary shall promulgate regulations for the registration with

			 the Food and Drug Administration of all animal feed manufacturers,

			 transporters, on-farm mixers, and other animal feed industry businesses that

			 are subject to section 589.2000 of title 21, Code of Federal Regulations (or a

			 successor regulation).

				(3)Prevention of

			 admixingNot later than 1 year after the date of enactment of

			 this Act, the Secretary, in consultation with the Secretary of Agriculture,

			 shall promulgate regulations and an inspection plan to prevent admixing of

			 ruminant and nonruminant feed by animal feed manufacturers, animal feed

			 transporters, and producers that feed both ruminants and nonruminants on the

			 same farm.

				(4)Enforcement

			 plan

					(A)In

			 generalThe Secretary shall develop and implement a plan for

			 enforcing section 589.2000 of title 21, Code of Federal Regulations (or a

			 successor regulation).

					(B)ContentsThe

			 plan shall include—

						(i)a

			 computer database that would allow for effective management of inspection

			 data;

						(ii)a

			 hierarchy of enforcement actions to be taken;

						(iii)timeframes for

			 persons that are subject to that section to correct violations; and

						(iv)timeframes for

			 followup inspections to confirm that violations are corrected.

						(5)Review of

			 exclusion of certain portions of animals from definition of protein derived

			 from mammalian tissuesOn the motion of the Secretary or on the

			 petition of any person that, citing scientifically credible evidence,

			 demonstrates that there is reason to believe that any of the portions of

			 mammalian animals excluded from the definition of protein derived from

			 mammalian tissues in section 589.2000(a) of title 21, Code of Federal

			 Regulations (or a successor regulation), may carry prion disease, the Secretary

			 shall commence a proceeding to determine whether the exclusion should be

			 modified or stricken.

				(6)Labeling

			 requirements for animal feedAnimal feed intended for export

			 shall be subject to the labeling requirements for animal feed described in

			 section 589.2000 of title 21, Code of Federal Regulations (or a successor

			 regulation).

				5.Surveillance of

			 BSE and prion diseases in humans and animals

			(a)Ruminant

			 identification programTitle I of the Federal Meat Inspection Act

			 (21 U.S.C. 601 et seq.) is amended by adding at the end the following:

				

					25.Ruminant

				identification program

						(a)In

				generalThe Secretary shall accelerate the establishment of a

				ruminant identification program, so that, not later than 1 year after the date

				of enactment of this section, the program will be capable of tracing, within 48

				hours after an animal is diagnosed with any reportable animal disease or any

				condition that can cause disease in humans, the movements of all exposed

				animals from birth to slaughter.

						(b)Requirements

							(1)In

				generalUnder the ruminant identification program, the Secretary

				shall identify cattle, sheep, goats, bison, deer, and elk and any other

				ruminant species intended for human consumption through a nationally

				recognizable uniform numbering system under which an identification number is

				assigned to—

								(A)each premises of

				a producer; and

								(B)each individual

				animal or group or lot of animals, as determined by the Secretary.

								(2)Continuation of

				existing programsThe program shall augment, and not supplant,

				nationally recognized systems in existence on the date of enactment of this

				section, such as the program for scrapie traceback and eradication in sheep and

				goats.

							(c)Prohibition or

				restriction on entryThe Secretary may prohibit or restrict entry

				into any slaughtering establishment inspected under this Act of any cattle,

				sheep, goats, bison, deer, elk, or other ruminant intended for human

				consumption that is not identified under the program.

						(d)Records

							(1)In

				generalThe Secretary may require that a producer required to

				identify livestock under the program maintain records, as prescribed by the

				Secretary, regarding the purchase, sale, and identification of livestock for

				such period of time as the Secretary prescribes.

							(2)AccessA

				producer shall, at all reasonable times, on notice by an authorized

				representative of the Secretary, allow the representative access to examine and

				copy the records described in paragraph (1).

							(e)ProhibitionsIt

				shall be unlawful for a producer to—

							(1)falsify or

				misrepresent to any other person or to the Secretary any information relating

				to any premises at which any cattle, sheep, swine, goats, bison, deer, elk, or

				other ruminant intended for human consumption, or carcasses thereof, are held;

				or

							(2)alter, detach, or

				destroy any records or means of identification prescribed by the Secretary for

				use in determining the premises at which any cattle, sheep, swine, goats,

				bison, deer, elk, or other ruminant intended for human consumption, or

				carcasses thereof, are

				held.

							.

			(b)Programs

				(1)In

			 generalNot later than 1 year

			 after the date of enactment of this Act—

					(A)the Secretary of

			 Agriculture shall develop programs to—

						(i)(I)waive diagnostic

			 laboratory charges for the diagnosis of neurological disease in ruminants and

			 mink;

							(II)provide compensation for each submission

			 payable to the attending veterinarian to pay the costs of obtaining and

			 processing neurological samples; and

							(III)develop a program to pay a fee to

			 renderers or producers for each cattle head not already tested that is

			 submitted to a certified lab for BSE testing;

							(ii)(I)fund the development of

			 the national animal health laboratory network;

							(II)expand the network to include all

			 certified Federal, State, and university veterinary diagnostic laboratories;

			 and

							(III)facilitate the timely processing of

			 samples from surveillance and epidemiological investigation;

							(iii)require rapid

			 prion disease screening tests on—

							(I)all cattle and

			 bison 30 months of age and older and all sheep, goats, deer, and elk 12 months

			 of age and older presented for slaughter and intended for human consumption;

			 and

							(II)all such

			 livestock of a younger age than either of the ages specified in subclause (I)

			 if the Secretary determines, based on scientifically credible research, that

			 screening of livestock of a younger age should be conducted;

							(iv)require rapid

			 prion disease screening tests on all nonambulatory ruminants, including all

			 ruminants exhibiting neurological signs, when presented at a slaughterhouse or

			 for disposal;

						(v)ensure

			 that—

							(I)any ruminant

			 tested for BSE is excluded from use in any animal feed until the test is

			 confirmed negative in writing that clearly identifies the carcass with the

			 negative test result; and

							(II)all ruminants

			 exhibiting neurological signs are excluded from the human food supply

			 regardless of the results of the BSE test;

							(vi)expand, in

			 conjunction with the Secretary of the Interior, the collection of animal tissue

			 by Federal, State, tribal, and local agencies for testing for chronic wasting

			 disease;

						(vii)develop

			 programs to require CWD herd certification and interstate movement restrictions

			 for farm raised deer and elk;

						(viii)develop a

			 coordinated strategy to identify resources needed to increase inspections of

			 imported goods; and

						(ix)allow qualified

			 entities to conduct additional voluntary rapid prion disease screening tests;

			 and

						(B)the Secretary

			 shall develop programs to—

						(i)expand survey

			 efforts for prion diseases in humans, in conjunction with the National Prion

			 Disease Pathology Research Center at Case Western Reserve University;

						(ii)evaluate the

			 effectiveness of practices in effect as of the date of enactment of this Act

			 to—

							(I)protect the human

			 blood supply from contamination from blood infected with prion disease;

			 and

							(II)prevent

			 transmission of BSE through contaminated medical equipment; and

							(iii)develop a

			 coordinated strategy to identify resources needed to increase inspections of

			 imported goods.

						(2)Definition of

			 qualified entityFor purposes of paragraph (1)(A)(ix), the term

			 qualified entity means a person or a State that—

					(A)uses rapid test

			 technology approved by the Secretary of Agriculture for the detection of BSE in

			 cattle; and

					(B)meets or exceeds

			 standards established by the Secretary for—

						(i)laboratory sample

			 collection and chain of custody;

						(ii)sample and

			 laboratory methods quality control; and

						(iii)laboratory

			 safety and quality.

						(c)LiaisonEach

			 of the Secretary and the Secretary of Agriculture shall establish liaison

			 positions at each appropriate Undersecretary level to ensure adequate

			 coordination and communication between the Department of Health and Human

			 Services and the Department of Agriculture regarding prion diseases.

			(d)Task

			 force

				(1)In

			 generalAs soon as practicable after the date of enactment of

			 this Act, the Secretary and the Secretary of Agriculture shall jointly

			 establish a task force on prion diseases to provide recommendations to Congress

			 on the status of all surveillance and research programs.

				(2)MembershipThe

			 Task Force shall include representatives of—

					(A)the Food Safety

			 and Inspection Service;

					(B)the Animal and

			 Plant Health Inspection Service;

					(C)the Agricultural

			 Research Service;

					(D)the Food and Drug

			 Administration;

					(E)the Centers for

			 Disease Control and Prevention;

					(F)the National

			 Institutes of Health;

					(G)the Customs

			 Service;

					(H)the National

			 Prion Research Program;

					(I)the Public Health

			 Service; and

					(J)any other Federal

			 Agency the assistance of which the President determines is required to carry

			 out this subsection.

					(3)Existing task

			 forceThe Secretary may expand or amend an existing task force to

			 perform the duties of the task force under this section.

				(4)DutiesThe

			 task force shall—

					(A)evaluate, with

			 respect to prion diseases, the need for structural changes in and among Federal

			 agencies that exercise jurisdiction over food safety and other aspects of

			 public health protection;

					(B)prioritize prion

			 disease resource and prion disease research needs at all Federal agencies that

			 exercise jurisdiction over matters relating to prion diseases,

			 including—

						(i)genetic markers

			 for all species affected by prion disease;

						(ii)in

			 vivo diagnostic tests;

						(iii)human blood

			 supply diagnostic tests;

						(iv)therapies for

			 humans and animals;

						(v)processing

			 techniques that denature the prion protein in carcasses and other materials;

			 and

						(vi)development of

			 stunning devices that are humane, protect worker safety, and do not allow

			 contamination of meat products; and

						(C)perform such

			 other duties pertaining to surveillance and research of prion disease as the

			 Secretary may specify.

					(5)Preliminary

			 recommendationsNot later than 180 days after the date of

			 enactment of this Act, the task force shall submit to Congress any preliminary

			 recommendations of the task force.

				(6)Final

			 recommendationsNot later than 1 year after the date of enactment

			 of this Act, the task force shall submit to Congress the final recommendations

			 of the task force.

				6.Enforcement

			(a)CooperationThe

			 Secretary and the heads of other Federal agencies, as appropriate, shall

			 cooperate with the Attorney General in enforcing this Act.

			(b)Due

			 processAny person subject to enforcement action under this

			 section shall have the opportunity for an informal hearing on the enforcement

			 action as soon as practicable after, but not later than 10 days after, the

			 enforcement action is taken.

			(c)RemediesIn

			 addition to any remedies available under other provisions of law, the head of a

			 Federal agency may enforce this Act by—

				(1)seizing and

			 destroying an article that is introduced into interstate or foreign commerce in

			 violation of this Act; or

				(2)issuing an order

			 requiring any person that introduces an article into interstate or foreign

			 commerce in violation of this Act—

					(A)to cease the

			 violation;

					(B)(i)to recall any article

			 that is sold; and

						(ii)to refund the purchase price to

			 the purchaser;

						(C)to destroy the

			 article or forfeit the article to the United States for destruction; or

					(D)to cease

			 operations at the facility at which the article is produced until the head of

			 the appropriate Federal agency determines that the operations are no longer in

			 violation of this Act.

					7.Authorization of

			 appropriations

			(a)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this Act—

				(1)$100,000,000 for

			 each of fiscal years 2007 and 2008; and

				(2)such sums as are

			 necessary for each subsequent fiscal year.

				(b)Allocation of

			 funds

				(1)In

			 generalOf the funds made available for each fiscal year under

			 subsection (a)—

					(A)30 percent shall

			 be available to the Secretary; and

					(B)70 percent shall

			 be available to the Secretary of Agriculture.

					(2)Modification of

			 allocationsThe President may alter the allocation of funding

			 under paragraph (1) as needed to better protect the public against prion

			 disease.

				

